The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 28, 2014

                                      No. 04-14-00103-CR

                                       Melvin MARTIN,
                                           Appellant
                                              v.
                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR3537
                         Honorable Mary D. Roman, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due to be filed on April 28, 2014. See TEX. R. APP. P.
38.6(a). We granted Appellant’s first motion for extension of time to file the brief until May 28,
2014. On May 27, 2014, Appellant filed a second motion for extension of time to file the brief
until June 27, 2014, for a total extension of sixty days.
      Appellant’s motion is GRANTED. Appellant must file the brief not later than June 27,
2014. NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED.
       If Appellant fails to file the brief as ordered, to protect Appellant’s rights, we may abate
this appeal and remand it to the trial court for an abandonment hearing. See id. R. 38.8(b);
Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no pet.).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court